FILED
                             NOT FOR PUBLICATION                             JUN 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN DAVID CASTLE,                               No. 09-16379

               Plaintiff - Appellant,            D.C. No. 2:08-cv-01325-JCM-
                                                 LRL
  v.

KEVIN A. SPEESE; ATTORNEY                        MEMORANDUM *
GENERAL OF THE UNITED STATES,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       John David Castle appeals pro se from the district court’s judgment

dismissing his action alleging claims under the Federal Tort Claims Act (“FTCA”)

and Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, appellant’s
request for oral argument is denied.
U.S. 388 (1971). We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6).

Brady v. United States, 211 F.3d 499, 502 (9th Cir. 2000); Fink v. Shedler, 192

F.3d 911, 913-14 (9th Cir. 1999). We affirm.

       The district court properly dismissed Castle’s Bivens claim against defendant

Speese for failure to state a claim because Castle filed this action after the

applicable two-year statute of limitations expired. See Nev. Rev. Stat.

§ 11.190(4)(e); Van Strum v. Lawn, 940 F.2d 406, 408-10 (9th Cir. 1991) (personal

injury statute of limitations under state law applies to Bivens claims). Castle failed

to allege facts to establish a basis for tolling of the limitations period. See Nev.

Rev. Stat. § 11.250 (listing grounds for statutory tolling); Seino v. Employers Ins.

Co. of Nevada, 111 P.3d 1107, 1112 (Nev. 2005) (discussing equitable tolling); see

also Pesnell v. Arsenault, 543 F.3d 1038, 1043 (9th Cir. 2008) (tolling provisions

under state law apply to Bivens claims).

       The district court properly dismissed Castle’s FTCA claim for lack of

subject matter jurisdiction because Castle failed to exhaust his administrative

remedies before filing this action. See 28 U.S.C. § 2675(a); Brady, 211 F.3d at

502.




                                            2                                     09-16379
      Castle’s remaining contentions, including those concerning the Alien Tort

Statute, are unpersuasive.

      AFFIRMED.




                                        3                                  09-16379